Defendant’s challenge to the adequacy of the plea allocution was not raised before Criminal Term by either a motion to vacate the plea or a motion to set aside the judgment of conviction and, accordingly, has not been preserved for review as a matter of law (People v Pellegrino, 60 NY2d 636). Nor does the interest of justice warrant review, since the minutes indicate that the plea was entered freely, knowingly and voluntarily (People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Further, under the circumstances, the sentence which was imposed in accordance with the terms of the plea agreement was not inappropriate. Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.